Title: From Thomas Jefferson to United States Congress, 30 November 1804
From: Jefferson, Thomas
To: United States Congress


                  
                  
                     To the Senate and House of Representatives of the United States.
                     
                  
                  I now lay before you copies of the treaties concluded with the Delaware and Piankeshaw Indians, for the extinguishment of their title to the lands therein described, and I recommend to the consideration of Congress the making provision by law for carrying them into execution.
                  
                     Th: Jefferson 
                     
                     Nov. 30. 1804
                  
               